Citation Nr: 1142162	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-07 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salem, Virginia



THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical services in connection with emergency room treatment at Pitt County Memorial Hospital on July 18, 2008.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran is reportedly service-connected for bipolar disorder.  His dates of active service are not reflected in the claims folder.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an adverse determination by the Department of Veterans Affairs (VA) Centralized Fee Unit at the Salem, Virginia VA Medical Center.


FINDINGS OF FACT

1.  The Veteran reportedly holds a permanent and total (P&T) 100 percent service-connected rating for bipolar disorder.

2.  The Veteran presented to the emergency room at Pitt County Memorial Hospital on July 18, 2008, at 6:30 a.m., after an accidental overdose of his Synthroid medication, in an amount more than 3 times the prescribed dosage.

3.  VA physicians have provided cursory statements that the July 18, 2008 emergency room visitation at Pitt County Memorial Hospital was for a non-emergent condition and that VA facilities were feasibly available for treatment.

4.  At the time of accidental medication overdosage, a VA facility was not feasibly available as the nearest VA outpatient clinic was not open, and the nearest VA Medical Facility involved a three-hour, 120 mile one way trip.

5.  In light of the potential seriousness of Synthroid overdosage, the recognized service-connected mental impairment of the Veteran and the relative delay involved to seek VA emergency room treatment, the Veteran acted as a reasonably prudent person would have in similar circumstances by seeking immediate medical attention at the nearest private medical facility, and not attempting to drive 120 miles to seek VA emergency room treatment.

CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement of emergency medical treatment in a non-VA facility for services rendered on July 18, 2008 at Pitt County Memorial Hospital have been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 2002); 38 C.F.R. § 17.120 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking reimbursement for medical expenses rendered at a non-VA facility.  A veteran may obtain reimbursement for such unauthorized expenses under either 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728.

The facts of this case may be briefly summarized.  By private transportation, the Veteran presented to the emergency room at Pitt County Memorial Hospital on July 18, 2008 reporting an accidental overdose of his Synthroid (also known by the generic name levothyroxine) medication.  He arrived at 6:30 a.m.  The Veteran reported that his physician had recently switched the dosage from .05 mg to .175 mg.  He intended to take 4 .05 mg Synthroid pills to use up his old prescription but had mistakenly taken 4 of his newer pills.  Thus, instead of taking approximately .2 mg of Synthroid, the Veteran took .7 mg of Synthroid.

The emergency room records reflect that the Veteran did not report any adverse reactions to this accidental overdose of medication, and his physical examination was unremarkable.  The examining room physician determined that the amount of Synthroid taken was unlikely to cause significant harm.  Nonetheless, the Veteran was warned of potential effects and the reasons for a return visit.  The Veteran indicated a preference to go to VA, but the physician advised the Veteran to return to Pitt County Memorial Hospital rather than VA in the event of an emergency.

The record development in this case is fairly sparse.  A November 2008 physician review worksheet indicates that the Veteran holds a permanent and total 100 percent service-connected rating for bipolar disorder.  Thus, the Veteran qualifies for reimbursement for emergent care or services for any disability provided that certain circumstances are met.  38 U.S.C.A. § 1728(a)(3); 38 C.F.R. § 17.120(a)(3).

The provisions of 38 U.S.C.A. § 1728(c) instruct that the term "emergency treatment" has the meaning given at 38 U.S.C.A. § 1725(f)(1), which is defined as medical care or services furnished when (A) VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) only until such time as the veteran can be transferred safely to a VA or other Federal facility. 

The implementing regulation to 38 U.S.C.A. § 1728 states that reimbursement is authorized where care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  38 C.F.R. § 17.120.  It is further indicated that VA or other Federal facilities must not be feasibly available, and that an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120(c).

As a further reference, the implementing regulation to 38 U.S.C.A. § 1725 states that emergency services exist where treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and indicates that this standard is met if there is an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002.

As a reference point, an emergency is also defined as "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (citations omitted).

An example of when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable is when a veteran is brought to a hospital in an ambulance and the ambulance personnel determines that the nearest available appropriate level of care is at a non-VA medical center.  See 38 C.F.R. § 17.1002(c).

Additionally, regulations provide that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  See also Cotton v. Brown, 7 Vet. App. 325, 327 (1995) (noting that factors (1) and (3), above, are interrelated as the urgency for treatment bears directly on whether a VA or federal facility was feasibly available).

The Salem VA Centralized Fee Unit has primarily provided two separate bases to deny this claim, which are interrelated.  See Cotton, 7 Vet. App. at 327.  The adjudicative actions summarily state that a VA facility was feasibly available.  There is no supporting factual basis or rationale offered for this assessment.

The Veteran asserts that the nearest available VA facility, the Community Based Outpatient Clinic in Greenville, North Carolina, was not open at the time of incident at 6:30 a.m.  He further states that the nearest VA Medical Facility, in Durham, North Carolina, involved a three-hour, 120 mile one way trip.  The Board has no reason to disbelieve these uncontradicted assertions.

The Salem VA Centralized Fee Unit has also obtained several physician "opinions" as to whether the treatment on July 18, 2008 involved an actual emergency.  See Physician Review Worksheet dated November 2008; Medical Appeal Worksheet dated January 2009; and Physician Opinion dated February 2009.  Unfortunately, these "opinions" consist entirely of cursory statements without any reference to the facts or supporting rationale.  Clearly, none of these statements would withstand judicial review as an adequate opinion supporting a denial.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a probative medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation).

Rather than remand this claim for additional development, the Board will take judicial notice that information regarding the potential side effects of Synthroid overdosage is readily available on the Internet.  See generally Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (Courts may take judicial notice of facts not subject to reasonable dispute).

For example, an internet search for Synthroid overdosage produces the website eMedTV, which asserts that Synthroid "is a 'narrow therapeutic index' medication, which means that the safe and effective dose is close to the toxic dose.  As a result, a Synthroid overdose can occur if you take even a little more of your dosage than prescribed.  Overdose symptoms can be dangerous and may include seizures, heart palpitations, and strokes.  Treatment options for a Synthroid overdose may include pumping the stomach and supportive care."  See http://endocrine-system.emedtv.com/synthroid/synthroid-overdose.html.

Additionally, the website Drugs.com advises that, in the case of an overdose of Synthroid, the individual should seek emergency medical attention or call the Poison Help line.  See http://www.drugs.com/synthroid.html.

On this record, the Board acknowledges the VA physician opinions that the July 18, 2008 emergency room visitation at Pitt County Memorial Hospital was for a non-emergent condition.  Despite the cursory analysis, this after-the-fact assessment of the evidentiary record appears to be factually correct.  However, the absence of an actual medical emergency is not dispositive of the claim. 

As indicated above, the Board must conduct a review of the evidentiary record to determine whether the Veteran's assessment to seek non-VA medical treatment on July 18, 2008 would be consistent with that of a prudent person in similar circumstances.  The provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 indicate that a feasibility determination should be made in the context of whether an attempt to use a VA or federal facility would be reasonable, sound, wise or practical.

The record reflects that, on July 18, 2008, at 6:30 a.m., the Veteran accidentally took an overdose of his Synthroid medication which was more than 3 times the prescribed dosage.  At that time, a VA facility was not feasibly available as the nearest VA outpatient clinic was not open, and the nearest VA Medical Facility involved a three-hour, 120 mile one way trip.  In short, the Veteran was several hours away from obtaining VA treatment.  Information readily available on the Internet describes the potential seriousness of a Synthroid overdosage, and advises an individual to seek immediate medical attention.  All of this information is not analyzed in the denial to reimburse the emergency room medical costs.

In light of the potential seriousness of Synthroid overdosage, the recognized service-connected mental impairment of the Veteran and the relative delay involved to seek VA emergency room treatment, the Board finds that the Veteran acted as a reasonably prudent person would have in similar circumstances by seeking immediate medical attention at Pitt County Memorial Hospital on July 18, 2008, and not attempting to drive 120 miles to seek VA emergency room treatment.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to payment or reimbursement for unauthorized medical services under 38 U.S.C.A. § 1728 in connection with emergency room treatment at Pitt Memorial Hospital on July 8, 2008.  The claim, therefore, is granted. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

The claim of entitlement to payment or reimbursement for unauthorized medical services in connection with emergency room treatment at Pitt Memorial Hospital on July 18, 2008, is granted



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


